Citation Nr: 1030223	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-13 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.  

2.  Entitlement to VA compensation under the provisions of 
38 U.S.C.A. § 1151 for a kidney disorder.  

3.  Entitlement to an increased rating in excess of 10 percent 
for arthritis of the right hip.  

4.  Entitlement to an increased (compensable) rating for 
arthritis of the left hip.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1952 to April 1963.  

In October 2004, the Veteran filed a claim for increased rating 
in excess of 10 percent for right hip arthritis, contending that 
he had additional pain and was on medication.  A November 2006 
rating decision denied a disability rating in excess of 10 
percent for right hip arthritis.  In February 2005, the Veteran 
filed a claim for increased (compensable) rating for left hip 
arthritis.  A September 2005 rating decision denied a disability 
rating in excess of 0 percent for left hip arthritis.

By its May 21, 2008 order, the Board of Veterans' Appeals (Board) 
remanded to the VARO in St. Petersburg, Florida, through VA's 
Appeals Management Center (AMC), the issues of increased ratings 
for left and right hip disorders for additional development.  

By its decision of May 21, 2008, the Board denied service 
connection for a kidney disorder.  The issue of service 
connection for a kidney disorder was subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  The 
parties to that appeal thereafter jointly moved the Court to 
vacate the Board's May 2008 decision on the basis that the 
Veteran had never sought service connection for a kidney 
disorder, but only VA compensation under 38 U.S.C.A. § 1511 for a 
kidney disorder.  By their joint motion for remand, the parties 
asked that the Court remand to the Board the question of 
38 U.S.C.A. § 1151 entitlement and, by its order of July 2009, 
the Court granted the parties' motion.  The case has since been 
returned to the Board from the Court for additional 
consideration.  

Notice is taken that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to VA compensation under 38 U.S.C.A. 
§ 1151 for a kidney disorder is addressed in the REMAND portion 
of the decision below, and is REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  According to its order of July 2009, the Court determined 
that the Veteran never intended to seek service connection for a 
kidney disorder, and to that extent such issue has been withdrawn 
from the Board's appellate jurisdiction.  

2.  The Veteran's degenerative joint disease of the right hip has 
for the period of claim manifested noncompensable limitation of 
motion, including due to pain, weakness, and guarding of 
movement; there is no ankylosis, flail joint, or femur 
impairment.

3.  The Veteran's degenerative joint disease of the left hip has 
for the period of claim manifested noncompensable limitation of 
motion, including due to pain, weakness, and guarding of 
movement; there is no ankylosis, flail joint, or femur 
impairment.
 
4.  The schedular rating criteria is adequate to rate the left 
and right hip disabilities.  




CONCLUSIONS OF LAW

1.  There is no question of fact or law for the Board to decide 
as to the previously developed issue of service connection for a 
kidney disorder.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).  

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right hip have not been met for 
any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5003 (2009).  

3.  The criteria for the assignment of a 10 percent rating, but 
none greater, for left hip arthritis have been met for the entire 
rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5003 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim for Service Connection for Kidney Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  Here, the Court has vacated the Board's decision of 
May 2008 in which service connection for a kidney disorder was 
denied, noting the absence of any intent on the part of the 
Veteran to seek service connection for a kidney disorder and, in 
effect, that the Board lacked jurisdiction to consider such 
matter.  On that basis, the Veteran's substantive appeal as to 
the developed and adjudicated issue of entitlement to service 
connection for a kidney disorder has been withdrawn, and there 
remain no allegations of errors of fact or law for appellate 
consideration as to that matter.  Accordingly, the Board lacks 
jurisdiction to review the appeal for service connection for 
kidney disorder, and it must be dismissed.  

Claims for Increased Ratings for Hip Disabilities

As noted above, these matters were remanded to the RO by the 
Board in May 2009.  All of the actions sought by the Board 
through its prior development request have been completed as 
directed, and it is noted that neither the Veteran nor his 
representative contends otherwise.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).

Before addressing the merits of the increased rating claims on 
appeal, the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of communications from the RO and/or AMC to 
the Veteran in March and June 2006, June 2008, and May 2009.    

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran and 
his representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal.  Therefore, the Board finds that the duty to 
notify and the duty to assist have been satisfied, and will 
proceed to the merits of the appeal for increased rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity imposed by 
the disabling condition.  
38 C.F.R. § 4.1.  Examination reports are to be interpreted in 
light of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  In Hart v. Mansfield, 21 Vet. App. 
505 (2007), the Court held that "staged ratings are appropriate 
for an increased-rating claim when the factual findings shown 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  The 
Court found no basis for drawing a distinction between initial 
ratings and increased- rating claims for applying staged ratings.

The evaluation of the same disability under various diagnoses is 
to be avoided.  
Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation under 
different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2009); 
see Esteban v. Brown, 6 Vet. App. 259 (1994).

When assigning a disability rating it is necessary to consider 
functional loss due to flare-ups, fatigability, incoordination, 
and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, the rating for an 
orthopedic disorder must reflect functional limitation which is 
due to pain, as supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or the 
like.

Degenerative arthritis established by X-ray findings is rated on 
the basis of limitation of motion under the appropriate DCs for 
the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate DCs, a rating of 10 percent 
is for application for each such major joint or group of minor 
joints affected by the limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations shall be rated as 20 percent disabling, and 
involvement of two or more major joints or two or more minor 
joint groups without occasional incapacitating exacerbations 
shall be rated as 10 percent disabling.  The 20 percent and 10 
percent ratings based on X- ray findings without limitation of 
motion will not be combined with ratings based on limitation of 
motion.  See 38 C.F.R. § 4.71a, DC 5003.

The record reflects that service connection for degenerative 
joint disease of the right hip and for arthritis of the left hip, 
both associated with separately service-connected residuals of a 
compression fracture of L-1 and traumatic arthritis, was 
established by RO action in June 2004.  At that time, a 10 
percent rating was assigned for the right hip degenerative joint 
disease (arthritis) under DC 5003.  A noncompensable (0 percent) 
rating was assigned for left hip arthritis under 
DC 5003.  The Veteran subsequently filed claims for increased 
rating for the right and left hip disabilities.

DC 5251 provides a maximum rating of 10 percent for limitation of 
extension of the thigh to 5 degrees.  

DC 5252 provides a 10 percent rating for limitation of flexion of 
the thigh to 45 degrees; a 20 percent rating where flexion is 
limited to 30 degrees; a 30 percent rating where flexion is 
limited to 20 degrees; and a 40 percent rating where flexion is 
limited to 10 degrees.  

Under DC 5253, a 10 percent evaluation is for assignment when 
there is limitation of abduction of the thigh such that the legs 
cannot be crossed or there is limitation of rotation such that it 
is not possible to toe out more than 15 degrees.  A 20 percent 
rating requires limitation of abduction with motion lost beyond 
10 degrees.

Evaluations under DCs 5254 and 5255 require flail joint, 
fracture, or malunion of the hip or femur; DC 5250 requires a 
showing of ankylosis.  

In connection with the claims for increase for right and left hip 
disablement, filed in October 2004 and February 2005, 
respectively, the Veteran contends that he has constant pain of 
each hip and increased use of pain medications.  Evidence 
developed during the appeal period consists of examination and 
treatment records compiled by VA and non-VA sources, including 
reports of private medical care and VA joints examinations in 
September 2005, October 2006, and June 2009 reflects a 
noncompensable limitation of motion of each hip throughout the 
appeal period, including a showing of left hip flexion to 120 
degrees (125 degrees being normal) in September 2005 and similar 
such reductions thereafter.  

The evidence does not show that for any period the right or left 
hip disabilities were limited in motion to a compensable degree, 
including under DCs 5251, 5252, or 5253.  At no time during the 
rating period is extension of the thigh shown to more nearly 
approximate limitation to five degrees or thigh flexion 
restricted to 45 degrees or less.  Moreover, abduction is not 
indicated to be lost.  Indicia of ankylosis, flail joint, or 
femur impairment are otherwise not shown for any period.  

In terms of the DeLuca requirements, when the Veteran's left hip 
was evaluated by VA in September 2005, the examiner concluded 
that is was less likely than not that an increase in disability 
was shown.  The Veteran was noted to report that his pain level 
had actually decreased, and there was no objective showing of 
limitation of motion due to pain, fatigue, incoordination, or 
further reduction in range of motion with repetitive movement.  

On a VA joints examination in October 2006, no alteration in 
range of motion occurred with repetitive movement of the left and 
right hips, and there was no pain with motion, fatigue, weakness, 
lack of endurance, or incoordination.  Difficulties in walking 
were noted, as was the Veteran's use of a cane to assist him.  

On a VA examination in June 2009, there was objective evidence of 
pain with motion and following repetitive motion, but no 
additional limitation after three repetitions of range of motion.  
Also shown were pain at rest, weakness, and guarding of movement 
of the right hip, as well as weakness of the left hip.  

After a review of the evidence, the Board finds that the 
Veteran's degenerative joint disease of the right hip and left 
hip have for the period of claim manifested noncompensable 
limitation of motion, including due to pain, weakness, and 
guarding of movement, with no ankylosis, flail joint, or femur 
impairment.
Such limitation of motion of the right hip beyond that 
contemplated by the assigned 10 percent rating is not indicated 
for any period, whether based either on active and passive range 
of motion or as a result of pain, flare-ups, weakness, 
incoordination, or repetitive motion.  For these reasons, the 
Board finds that the criteria for a rating in excess of 10 
percent for degenerative joint disease of the right hip have not 
been met for any period.  C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board also finds that the criteria for the assignment of a 10 
percent rating, but none greater, for left hip arthritis have 
been met for the entire rating period.  C.F.R. § 4.71a, 
Diagnostic Code 5003.  The evidence also shows a noncompensable 
limitation of motion of the left hip in association with the 
service-connected arthritis such as to warrant the assignment of 
a 10 percent schedular evaluation, but none greater, under DC 
5003 throughout the appeal period.  See 38 C.F.R. § 4.45(f).  

There is otherwise no showing of ankylosis, greater limitation of 
motion, flail joint, or femur impairment, such as would warrant 
the assignment of an evaluation in excess of 10 percent for 
either hip.  As well, while there is a showing at times of pain, 
weakness, fatigue, and guarding of movement of either hip, range 
of motion is not demonstrated to be additionally limited and 
functional impairment is not sufficiently quantified as to 
warrant the assignment of the next higher schedular evaluation 
for either hip under 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, 
supra.  As such, ratings of 10 percent, but none greater, are for 
assignment under DC 5003 or any other DC, or any other section of 
the Code of Federal Regulations including those pertaining to 
pain and functional loss, or any applicable jurisprudence.  



Extraschedular Consideration

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service, upon field station submission, is authorized to 
approve on the basis of the criteria set for in this paragraph an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.    The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluation for that service-connected 
disability is inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the veteran's disability picture requires the assignment 
of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the 
Veteran's right and left hip disabilities have manifested in 
arthritis, limitation of motion, including due to pain, weakness, 
and guarding of movement.  The rating criteria specifically 
contemplate such symptomatology.  The schedular rating criteria 
specifically provides ratings for such noncompensable limitation 
of motion due to painful arthritis (DC 5003, 38 C.F.R. § 4.59), 
and contemplate ratings based on limitation of motion (DC 5251, 
5252, 5253), including motion limited to orthopedic factors such 
as pain, weakness, and guarding (38 C.F.R. §§ 4.40, 4.45, 
DeLuca).  In this case, comparing the Veteran's disability level 
and symptomatology of each hip to the rating schedule, the degree 
of disability of each throughout the entire period under 
consideration is contemplated by the rating schedule and the 
assigned ratings are, therefore, adequate.  In the absence of 
exceptional factors associated with the arthritis of the hips, 
the Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The issue of the Veteran's entitlement to service connection for 
a kidney disorder is dismissed.  

An increased rating in excess of 10 percent for right hip 
arthritis is denied.  

An increased rating of 10 percent for left hip arthritis is 
granted.  


REMAND

Pursuant to the Court's July 2009 order, the Veteran's claim for 
entitlement to VA compensation under 38 U.S.C.A. § 1151 for a 
kidney disorder was determined to be one that has remained 
pending for some time, without appropriate development or 
adjudication.  Remand by the Court to permit the Board to 
facilitate those actions was effectuated and the Board herein 
remands that matter to the AMC to undertaken initial development 
and adjudication.  

Notice is taken by the Board that the evidence currently on file 
includes the report of a VA genitourinary examination afforded 
the Veteran in March 2006, wherein the examining physician 
concluded that the Veteran's current kidney disease was at least 
as likely as not caused by or a result of rhabdomyolysis 
secondary to gemfibrozil treatment.  That physician in reviewing 
the VA claims folder noted that the Veteran had chronic kidney 
disease, including renal failure, prior to the onset of his 
rhabdomyolysis, for which hospitalization was required in March 
2005, and that a worsening of kidney functions due to 
rhabdomyolysis followed.  Also noted was the Veteran's prescribed 
use of Lopid, 600 milligrams two times daily, the generic form 
being gemfibrozil for use in reducing cholesterol and 
triglycerides in the blood, but with contraindicated use in 
patients with severe kidney disease.  The examiner specifically 
noted that Lopid in a small percentage of persons can be 
associated with myositis and rhabdomyolysis.  

As it appears that questions as to additional disability and 
linkage between such disability and the Veteran's rhabdomyolysis 
due to Lopid use have been answered by the examining VA physician 
in March 2006, there remain for consideration the questions of 
fault and whether there is proximate causation between any 
indicated fault, and, alternatively, whether there was reasonable 
forseeability that use of Lopid would result in rhabdomyolysis 
and an associated increase in kidney disease.  These questions, 
as well as the usual development necessary to satisfy VA's 
obligations in terms of its duties to notify and assist, warrant 
remand of this issue to the AMC for initial development and 
adjudication.  

Accordingly, the question of VA compensation under 38 U.S.C.A. 
§ 1151 for a kidney disorder is REMANDED for the following 
actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Ensure compliance with VA's duties to 
notify and assist the Veteran in connection 
with his claim of entitlement to VA 
compensation under 38 U.S.C.A. § 1151 for a 
kidney disorder.  

2.  Obtain for inclusion in the claims 
folder complete VA clinical records, not 
already on file, involving the Veteran's 
prescribed use of Lopid, any informed 
consent forms executed by him as to his 
Lopid use, and the course of his kidney 
disease following his use of Lopid.  

3.  Thereafter, afford the Veteran a VA 
medical examination by a physician who 
specializes in the diagnosis and treatment 
of genitourinary diseases in order to 
address questions pertinent to the 
Veteran's claim for VA compensation under 
38 U.S.C.A. § 1151 for a kidney disorder.  
The relevant documents in the Veteran's 
claims folder should be reviewed by the 
examining physician in conjunction with the 
examination, and the report of such 
examination should indicate that the claims 
folder was made available and reviewed.  
The examination should include a detailed 
review of the Veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation and any and all 
indicated diagnostic testing deemed 
necessary.  All pertinent diagnoses should 
be set forth.

The examiner is asked to furnish 
professional opinions, with full 
supporting rationale, as to the following:

(a)  Is it at least as likely as 
not (e.g., a 50 percent or 
greater probability) that the 
Veteran's additional disability 
involving kidney disease was 
proximately caused by VA 
treatment involving the 
prescribed use of Lopid that was 
careless, negligent, indicative 
of a lack of proper skill, or 
erroneous judgment?

(b)  Is it at least as likely as 
not (e.g., a 50 percent or 
greater probability) that the 
Veteran's additional disability 
involving kidney disease was 
proximately caused by an event 
not reasonably foreseeable?  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

4.  Lastly, after ensuring that all 
requested development has been completed in 
accordance with the instructions noted 
above, the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a 
kidney disorder and, specifically, an 
aggravation thereof, claimed to be the 
result of prescribed use of Lopid, must be 
initially adjudicated.  If the 
determination of this claim is unfavorable 
to the Veteran, he and his representative 
should be furnished notice of the denial 
and of his appellate rights.

5.  If the Veteran chooses to initiate an 
appeal with any denial of his § 1151 claim, 
he and his representative should be 
provided a statement of the case, and 
should be afforded the time to perfect the 
appeal by the submission of a substantive 
appeal.  The Veteran is hereby advised that 
his timely initiation of an appeal and 
perfection of such appeal is the only means 
by which the Board may address the merits 
of his claim for § 1151 entitlement.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is 
advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of the 
claim(s).  See 38 C.F.R. § 3.655 (2009).  The purpose of this 
remand is to obtain additional evidentiary development and to 
preserve the Veteran's due process rights.  No inference should 
be drawn as to the outcome of this matter by the actions herein 
requested.


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


